SHARPE, J.
The indictment was in the Code form. It was not subject to the objections taken by demurrer and was sufficient.
Wheaton having testified that he did not write or sign the letter purporting to have been addressed by him to P. J. Burton and there having been a total lack of evidence’ to show this writing was a response to any letter sent to’ Wheaton or to> otherwise prove its genuineness, the purported letter was not admissible for the purpose of impeaching Wheaton or for any purpose. — O'Connor Mining Co. v. Dickson, 112 Ala. 304; Hightower v. Ogletree, 114 Ala. 94.
A reasonable doubt of material facts, without regard to whether they were facts essential to the establishment of defendant’s guilt, would not have required an- acquit*35tal and tlie contrary of this was implied in tbe first refused charge.
Taken as a whole the evidence leads to the legal conclusion that defendant was the aggressor in the difficulty, and this being true the defendant was not entitled to invoke the doctrine of self-defense. — Lewis v. State, 51 Ala. 1; Wills v. State, 73 Ala. 362.
For this reason besides others that could well be based on faults inherent in the second and third refused charges the court was justified in refusing each of those charges.
We find no error in the record and, therefore, the judgment will be affirmed.